Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 10/13/2021, in which:claims 1 and 14 are amended; claim 3 is cancelled; and the rejections of the claims are traversed. Claims 1-2 and 4-14 are currently pending and an Office Action on the merits follows. 

II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 4-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al US 20190213958 in view of Kim et al US 20140333686 and further in view of Jeong et al. US 20160012775.
 an electroluminescent display device (fig 3 100) comprising a plurality of subpixels included in an nth row (fig 3 pixel Pix extending in d2 direction) and each including a pixel driving circuit (fig 4 pixel unit circuit) driven in accordance with an initialization period (first driving period t1 fig 5 fig 6 [0091] initialization voltage provided to first node), a sampling period (second driving period t2 fig 5 fig 6 [0092-0094]), and a light emission period (second driving period t3 fig 5 fig 6 [0092-0094])where n is a natural number, wherein the pixel driving circuit includes: 
a light emitting diode (fig OLED); 
a driving transistor (fig 4 T1 [0076] driving transistor) including a gate connected to a first node (fig 4 gate of T1 connected to node N1), a drain connected to a second node (fig 4 drain of T1 connected to node N2), and a source connected to a third node (fig 4 source of T1 connected to node N3); 
a first switching circuit turned on (T4 fig 4-5) for the initialization period (fig 5 t1), providing an initialization voltage to the first node (see fig 5 [0080] initialization voltage Vini provided to first node N1) 
a second switching circuit (fig. 4 T2 T3 T7) turned on for the sampling period (fig 6 t2), conducting the first node and the second node (fig N1 and N2), applying a data voltage to the third node (Dj is applied to N3 fig 6) and providing the initialization voltage to an anode of the light emitting diode (see fig 6 where Si turns on T7 to supply Vint to anode of OLED); and 
a light emitting control circuit (fig 4 T5 T6) controlled by an emission signal (fig 4 Emi) and turned on for the light emission period (fig 7 t3) to provide a high potential voltage (ELVDD provided to N3 fig 7) to the third node and deliver a driving current to the light emitting diode (fig 7 driving current flows to OLED [0096]).

Cho does not disclose and providing a fixed voltage to the third node;
providing a fixed voltage to the third node (Vref or Vbias is provided to N3 [0070]).
Cho contains a "base" device/method of electroluminescent display device.  Kim contains a "comparable" device/method of electroluminescent display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kim could have been applied in the same way to the "base" device/method of Cho and the results would have been predictable and resulted in a fixed voltage to the third node. Furthermore, both Cho and Kim use and disclose similar functionality (i.e., driving pixel circuits of electroluminescent display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kim also that the current supplied to the light emitting diode is adjusted byte the bias power source [0042] also M7 is used in to compensate for tor the threshold voltage [0089]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Cho as modified by Kim does not disclose wherein during the initialization period, a predefined stress is applied to the source of the driving transistor.
wherein during the initialization period, a predefined stress is applied to the source of the driving transistor (fig 1a and fig 1b [0182] ELVDD provided to the source electrode of the driving transistor T1 in the source initialization period P1).
Cho as modified by Kim contains a "base" device/method of electroluminescent display device.  Jeong contains a "comparable" device/method of electroluminescent display device that has been improved in the same way as the claimed invention.  The known "improvement" of Jeong could have been applied in the same way to the "base" device/method of Cho as modified by Kim and the results would have been predictable and resulted in wherein during the initialization period, a predefined stress is applied to the source of the driving transistor. Furthermore, both Cho as modified by Kim and Jeong use and disclose similar functionality (i.e., driving pixel circuits of electroluminescent display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Jeong provided the benefit of initializing hysteresis of the driving transistor thereby preventing abnormality of the display [0182]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 2. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 1, wherein the pixel driving circuit further includes a capacitor connected to the first node and a high potential voltage line to which the high potential voltage is provided (Cho fig 4  Cst connected to N1 and to ELVDD )

Claim 3 is canceled.

Consider claim 4. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 1, wherein the first switching circuit is controlled by a (n-1)th scan signal applied to subpixels arranged in a (n-1)th row (Cho Si-1 fig 4-7 and Kim control Cl2 or Cl3), and the second switching circuit is controlled by a nth scan signal applied to the subpixels arranged in the nth row (Cho Si fig 4-7).

Consider claim 5. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 4, wherein the emission signal is not overlapped with an on-level pulse of the (n-1)th scan signal prior to the initialization period, and is not overlapped with an on-level pulse of the nth scan signal after the sampling period (see Cho fig 5-7 Emi does not overlap Si01 or Si before t1 or after sampling period t2).

Consider claim 7. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 1, wherein the initialization voltage is lower than the high potential voltage (Cho [0081] Vint is not limited [0091] 3.5 volts. Kim [0069] Vint may be set to a voltage lower than that of the ELVDD), and the fixed voltage is any one of the initialization voltage, the high potential voltage, or the emission signal (Kim [0070] Vref may be set higher than Vbias and may be set as ELVDD).
Motivation to combine is similar to motivation of claim 1. 

 the electroluminescent display device of claim 1, wherein the first switching circuit includes: 
a fifth transistor providing the initialization voltage to the first node (Cho T4 provides Vint fig 4-5); and 
a seventh transistor providing the fixed voltage to the third node (Kim fig 4 M7).
Motivation to combine is similar to motivation of claim 1. 

Consider claim 9. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 8, wherein the fifth transistor is an N type transistor (Cho [0070] transistors T1 –T7 may be N-type or P-Type).

Consider claim 10. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 1, wherein the second switching circuit includes: 
a first transistor conducting the first node and the second node (Cho fig 4-7 T3); 
a second transistor providing the data voltage to the third node (Cho fig 4-7 T2); and 
a sixth transistor providing the initialization voltage to the anode of the light emitting diode (Cho T7 fig 4-7).

Consider claim 11. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 10, wherein the first transistor is an N type transistor (Cho [0070] transistors T1 –T7 may be N-type or P-type).

Consider claim 12. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 1, wherein the light emitting control circuit includes: 
a third transistor providing the high potential voltage to the third node (Cho T5 fig 4-7); and
a fourth transistor conducting the second node and the anode (Cho T6 fig 4-7).

Consider claim 13. Cho as modified by Kim and Jeong discloses the electroluminescent display device of claim 1, wherein the first switching circuit is controlled by a (n-1)th scan signal (Cho fig 4-7 T4 controlled by Si-1), and the second switching circuit is controlled by the (n-1)th scan signal and an nth scan signal (Cho fig 4-7 T2 T7 T3 are directly controlled by Si and controlled by Si-1 indirectly. In the specification of the instant application the second switching circuit is defined T1 T2 and T6 all of which are controlled by S(n). Thus, it is assumed by “control” the applicant does not mean control the on/off function of the circuit but rather control the output).

Consider claim 14.Cho discloses an electroluminescent display device (fig 3 100) comprising a plurality of subpixels included in an nth row ( fig 3 pixels Pix extending in d2 direction and each including a pixel driving circuit (fig 4 pixel unit circuit) driven in accordance with an initialization period (first driving period t1 fig 5 fig 6 [0091] initialization voltage provided to first node), a sampling period (second driving period t2 fig 5 fig 6 [0092-0094]), and a light emission period (second driving period t3 fig 5 fig 6 [0092-0094])where n is a natural number, wherein the pixel driving circuit includes: 
a light emitting diode (fig OLED); 
a driving transistor  (fig 4 T1 [0076] driving transistor ), wherein the pixel driving circuit is configured to initialize a voltage of a gate of the driving transistor (see fig 5 [0080] initialization voltage Vini provided to first node N1 which is connected to the gate of the driving transistor T1)during the initialization period (t1 fig 5), to perform threshold voltage compensation and data voltage charging of the driving transistor ([0076] compensate for threshold voltage) during the sampling period (fig 6 t2), and to make the light emitting diode emit light during the light emission period  (fig 7 driving current flows to OLED [0096]), 
Cho does not disclose and wherein the pixel driving circuit is configured to provide a fixed voltage to a source of the driving transistor during the initialization period.
Kim however discloses and wherein the pixel driving circuit is configured to provide a fixed voltage to a source of the driving transistor during the initialization period (Vref or Vbias is provided to N3 [0070]).
Cho contains a "base" device/method of electroluminescent display device.  Kim contains a "comparable" device/method of electroluminescent display device that has been improved in the same way as the claimed invention.  The known "improvement" of Kim could have been applied in the same way to the "base" device/method of Cho and the results would have been predictable and resulted in and wherein the pixel driving circuit is configured to provide a fixed voltage to a source of the driving transistor during the initialization period. Furthermore, both Cho and Kim use and disclose similar functionality (i.e., driving pixel circuits of electroluminescent display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Kim also that the current supplied to the light emitting diode is adjusted byte the bias power source [0042] also M7 is used in to compensate for tor the threshold voltage [0089]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.


Cho as modified by Kim does not disclose wherein during the initialization period, a predefined stress is applied to the source of the driving transistor.
Jeong however discloses and wherein during the initialization period, a predefined stress is applied to the source of the driving transistor (fig 1a and fig 1b [0182] ELVDD provided to the source electrode of the driving transistor T1 in the source initialization period P1).
Cho as modified by Kim contains a "base" device/method of electroluminescent display device.  Jeong contains a "comparable" device/method of electroluminescent display device that has been improved in the same way as the claimed invention.  The known "improvement" of Jeong could have been applied in the same way to the "base" device/method of Cho as modified by Kim and the results would have been predictable and resulted in wherein during the initialization period, a predefined stress is applied to the source of the driving transistor. Furthermore, both Cho as modified by Kim and Jeong use and disclose similar functionality (i.e., driving pixel circuits of electroluminescent display device) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Jeong provided the benefit of initializing hysteresis of the driving transistor thereby preventing abnormality of the display [0182]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
.




2.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al US 20190213958 in view of Kim et al US 20140333686 in view of Jeong and further in view of Ko et al. US 10004124.


Consider claim 6. Cho as modified by Kim and Jeong the electroluminescent display device of claim 4, wherein on-level pulse of the emission signal is spaced apart from an on-level pulse of the (n-1)th scan signal by one horizontal scanning time, and is spaced apart from an on-level pulse of the nth scan signal by one horizontal scanning time (see Cho fig 5 timing chart shows that Em is separate by Si and Si-1 by a period of t1 or t2.)
Cho however does not explicitly disclose that the scan signal pulse width is one horizontal period.
Ko however discloses scan signal pulse width is one horizontal period.

Cho as modified by Kim and Jeong contains a "base" device/method of electroluminescent display device.  Ko contains a "comparable" device/method of electroluminescent display device that has been improved in the same way as the claimed invention.  The known "improvement" of Ko could have been applied in the same way to the "base" device/method of Cho as modified by Kim and Jeong and the results would have been predictable and resulted in a fixed voltage to the third node. Furthermore, both Cho as modified by Kim and Jeong and Ko use and disclose similar functionality (i.e., 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Ko also to achieve uniform picture quality across entire screen and reduce power consumption (Col. 3 lines 25-30). One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.



III. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
The Applicant argues (pages 7-8) that the cited references do not disclose “a first switching circuit turned on for the initialization period, providing an initialization voltage to the first node and providing a fixed voltage to the third node” and during the initialization period, a predefined stress is applied to the source of the driving transistor”. The Applicant argues that the seventh transistor M7 of Kim is not turned on in a period corresponding to the initialization period of the amended claim


Regarding “a first switching circuit turned on for the initialization period, providing an initialization voltage to the first node and providing a fixed voltage to the third node” the Office however respectfully disagrees.  Firstly, the claim does not specify what the composition of first switching circuit is and does not specify which transistor specifically provides the fixed voltage to the third node. Secondly, the claim limitations does not explicitly specify that “the fixed voltage to the third node”   is provided only when the first switching circuit is turned on. In contrast, the claim states that “a fist switching circuit turned on for the initialization period and providing an initialization voltage to the first node” which Cho clearly discloses as highlighted in rejection above. Regarding “and providing a fixed voltage to the third node” there is no explicit mentioning of when the third voltage is supplied to the third node by the first switching circuit and is not limited to the initialization period.   As a result Kim still reads on the claim limitations. 


IV. CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 11/15/2021Primary Examiner, Art Unit 2692